DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 5/2/22 to the non-final Office action of 2/1/22 is acknowledged. Claims have not been amended. The Office action on the elected claims 1, 2, 6, 7, 9, and 10 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, 9, and 10, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites the limitations: “a joined part between the coolant input/output portion and the main body has a joining strength lower than a strength of the main body”. Further, the independent claim 2 recites the limitations: “a joined part between the coolant input/output portion and the main body is broken prior to the main body when an external force is input to the coolant input/output portion”.
The aforementioned limitations are lacking adequate support in the original disclosure. For example, in relation to the embodiment depicted on Figs. 4A and 4B (elected Species III), the specification teaches exactly the opposite, i.e., “The reinforcing member 5 is configured as a member to reduce stress especially acting on the sealed portion when the external force is input to the coolant input/output portion 22” ([0033], emphasis added); “the reinforcing member 5 allows reducing the displacement of the coolant input/output portion 22 caused by the external force within a predetermined range. Accordingly, a possibility of a breakage of the sealed portion 23 can be reduced and durability of the entire cooler 2 can be improved” ([0037], emphasis added). Accordingly, the specification teaches that the reinforcing member 5 is preventing the breakage of the joined part (sealed portion), thus contradicting to the scopes of the independent claims 1 and 2. The remaining depended claims have been also rejected along with said independent claims 1 and 2, since they inherit aforementioned problems of said independent claims and fail to provide any additional clarity.
Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and  2, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/ 0152987 to Ishikawa (cited in IDS).
Regarding claim 1, Ishikawa discloses a power converter (see [0026]) comprising: a power converter circuit (see [0026]) configured to convert input electric power into DC power or AC power; a cooler on which the power converter circuit is placed to cool the power converter (second cooler 15 for cooling off the reactor 72 and the smoothing capacitor 71, there is also a first cooler 20 configured to cool off the switching element and the diode); and a cover member (housing 12a + cover) that houses the power converter circuit between the cooler (second cooler 15) and the cover member, wherein the cooler includes: a main body (housing 12b, that is, the second cooler 15); a coolant flow passage (passage 19, see Figure 3) formed inside the main body, a coolant being circulatable through the coolant flow passage (see [0029]); and a coolant input/output portion 40, 78, 79 coupled to the coolant flow passage, the coolant input/output portion including a coolant introduction pipe 40, 78 and a coolant discharge pipe 79, the coolant introduction pipe introducing the coolant from outside the cooler, the coolant discharge pipe discharging the coolant to outside the cooler (The refrigerant is led to the housing 12b (that is, the second cooler 15) via the joint pipe 30 and the outer refrigerant pipe 40. Inside the second cooler 15, a passage 19 (see FIG. 3) for the refrigerant is provided at a position right under the reactor 72 and the capacitor 71 provided in the housing 12a. While the refrigerant passes through the passage 19, the reactor 72 and the capacitor 71 are cooled off. Eventually, the refrigerant is discharged from a refrigerant discharge pipe 79 connected to the other through hole 77 provided in the housing 12b, see [0029]), and the coolant input/output portion is joined to the main body 12b and a joined part 41, 42b between the coolant input/output portion and the main body 12b has a joining strength lower than a strength of the main body (Given the particular joining construction discussed in [0038] and shown in Figure 4 with the pipe 40 made of resin, see [0039], it may implicitly be assumed that the joined part 41, 42b (which is made of the same material i.e., resin) between the coolant input/output portion 40 and the main body 12b has a joining strength that is inherently lower than a strength of the main body).
Regarding claim 2, Ishikawa discloses a power converter (see [0026]) comprising: a power converter circuit (see [0026]) configured to convert input electric power into DC power or AC power; a cooler on which the power converter circuit is placed to cool the power converter (second cooler 15 for cooling off the reactor 72 and the smoothing capacitor 71, there is also a first cooler 20 configured to cool off the switching element and the diode); and a cover member (housing 12a + cover) that houses the power converter circuit between the cooler (second cooler 15) and the cover member, wherein the cooler includes: a main body (housing 12b, that is, the second cooler 15); a coolant flow passage (passage 19, see Figure 3) formed inside the main body, a coolant being circulatable through the coolant flow passage (see [0029]); and a coolant input/output portion 40, 78, 79 coupled to the coolant flow passage, the coolant input/output portion including a coolant introduction pipe 40, 78 and a coolant discharge pipe 79, the coolant introduction pipe introducing the coolant from outside the cooler, the coolant discharge pipe discharging the coolant to outside the cooler (The refrigerant is led to the housing 12b (that is, the second cooler 15) via the joint pipe 30 and the outer refrigerant pipe 40. Inside the second cooler 15, a passage 19 (see FIG. 3) for the refrigerant is provided at a position right under the reactor 72 and the capacitor 71 provided in the housing 12a. While the refrigerant passes through the passage 19, the reactor 72 and the capacitor 71 are cooled off. Eventually, the refrigerant is discharged from a refrigerant discharge pipe 79 connected to the other through hole 77 provided in the housing 12b, see [0029]), and the coolant input/output portion 40, 78, 79 is joined to the main body 12b and a joined part 41, 42b between the coolant input/output portion and the main body is broken prior to the main body when an external force is input to the coolant input/output portion (Given the particular joining construction discussed in [0038] and shown in Figure 4 with the pipe 40 made of resin, see [0039], it may implicitly be assumed that the joined part 41, 42b (which is made of the same material i.e., resin) between the coolant input/output portion and the main body is inherently broken prior to the housing 12b when an external force is input to the coolant input/output portion).
Alternatively, regarding claims 1 and 2, it was known before the effective filing date of the claimed invention to select known materials with different strengths to implement various components of the cooling arrangements. Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any suitable known materials with desired strength to implement the joined part and main body of Ishikawa so as to achieve strengths thereof as claimed, in order to protect components of the cooler from being damaged when large external forces are applied to the pipes of the input/output portion and also in order to achieve desired mechanical and thermal characteristics of the device, while not exceeding targeted production cost thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See  In re Leshin, 125 USPQ 416. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., of the materials’ strengths) involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., of desired braking force) effective variable (i.e., material’s strength) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 1, 2, 6, 7, 9, and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2012-64724 to Hotta et al. (hereafter “Hotta”, cited in IDS).
Regarding claim 1, Hotta discloses (see English translation of record) a power converter comprising: a power converter circuit configured to convert input electric power into DC power or AC power (see [0055] and Figures 2-4); a cooler on which the power converter circuit is placed to cool the power converter (cooler 32, see [0061]); and a cover member that houses the power converter circuit between the cooler and the cover member (cover member 60, see [0061] and Figures 1, 3-4), wherein the cooler includes: a main body 32-34; a coolant flow passage formed inside the main body R, a coolant being circulatable through the coolant flow passage (see [0054], [0064]); and a coolant input/ output portion 89 coupled to the coolant flow passage, the coolant input/output portion including a coolant introduction pipe 89 and a coolant discharge pipe 89, the coolant introduction pipe introducing the coolant from outside the cooler, the coolant discharge pipe discharging the coolant to outside the cooler, and the coolant input/output portion 89 is joined to the main body 32-34 and a joined part 70, 80 between the coolant input/output portion 89 and the main body 32-34 has a joining strength lower than a strength of the main body (Given the disclosed joining constructions, see Figures 5-11 with the formation member 70 and the connection member 80 made of resin, see [0067] and [0086], and a rigid cooler body made of metal, see [0057], as for instance disclosed in Figure 4, it may implicitly be assumed that the joined part 70, 80 between the coolant input/ output portion 89 and the main body 32-34 has a joining strength that is inherently lower than a strength of the main body).
Regarding claim 2, Hotta discloses (see English translation of record) a power converter comprising: a power converter circuit configured to convert input electric power into DC power or AC power (see [0055] and Figures 2-4); a cooler on which the power converter circuit is placed to cool the power converter (cooler 32, see [0061]); and a cover member that houses the power converter circuit between the cooler and the cover member (cover member 60, see [0061] and Figures 1, 3-4), wherein the cooler includes: a main body 32-34; a coolant flow passage R formed inside the main body, a coolant being circulatable through the coolant flow passage (see [0054], [0064]); and a coolant input/ output portion 89 coupled to the coolant flow passage, the coolant input/output portion including a coolant introduction pipe 89 and a coolant discharge pipe 89, the coolant introduction pipe introducing the coolant from outside the cooler, the coolant discharge pipe discharging the coolant to outside the cooler, and the coolant input/output portion 89 is joined to the main body 32-34 and a joined part 70, 80 between the coolant input/output portion 89 and the main body 32-34 is broken prior to the main body when an external force is input to the coolant input/output portion (Given the disclosed joining constructions, see Figures 5-11 with the formation member 70 and the connection member 80 made of resin, see [0067] and [0086], and a rigid cooler body made of metal, see [0057], as for instance disclosed in Figure 4, it may implicitly be assumed that the joined part is inherently broken prior to the main body when an external force is input to the coolant input/output portion).
Alternatively, regarding claims 1 and 2, it was known before the effective filing date of the claimed invention to select known materials with different strengths to implement various components of the cooling arrangements. Therefore, it would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have selected any suitable known materials with desired strength to implement the joined part and main body of Hotta so as to achieve strengths thereof as claimed, in order to protect components of the cooler from being damaged when large external forces are applied to the pipes of the input/output portion and also in order to achieve desired mechanical and thermal characteristics of the device, while not exceeding targeted production cost thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See  In re Leshin, 125 USPQ 416. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e., of the materials’ strengths) involves only routine skill in the art.  See In re Aller, 105 USPQ 233. Also, it has been held that discovering an optimum value of a result (i.e., of desired braking force) effective variable (i.e., material’s strength) involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
	Regarding claims 6, 7, 9, and 10, Hotta discloses that the cooler includes a plate-shaped reinforcing member 40, 41, the reinforcing member having conducting propertied and is grounded to a vehicle body (see [0065], [0110] and Figures 1-3), covering at least a part of the coolant input/output portion (main body part 41, see [0050], the cooler 32 is being fixed to the
support part 43 formed in the four corners of the main-body part 41, see also [0053] and Figures 3 and 4), wherein predetermined clearances are provided between the coolant input/output portion and the reinforcing member 41 in a surface direction of the cooler 32 and a direction perpendicular to the surface direction (Figure 3 clearly shows the above clearances).

Response to Arguments

Applicant's arguments  have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection Applicant contends that, allegedly, “par. [0038] of the substitute specification states that “when the external force is input to the coolant input/output portion 22, the coolant input/output portion 22 is displaced in the surface direction of the cooler 2 according to this external force. Therefore, it is further ensured that the part which is broken due to the external force is the sealed portion 23.” That is, even in embodiments in which the reinforcing member 5 is added, these embodiments consistently prevent damage of the main body of the cooler 2 and damage or failure of the power converter circuit 1”.
However, it appears that the specification is contradictory at best. The Office would like to reiterate that specification clearly and explicitly teaches in relation to the embodiment depicted on Figs. 4A and 4B (elected Species III) exactly the opposite, i.e., “The reinforcing member 5 is configured as a member to reduce stress especially acting on the sealed portion when the external force is input to the coolant input/output portion 22” ([0033], emphasis added); “the reinforcing member 5 allows reducing the displacement of the coolant input/output portion 22 caused by the external force within a predetermined range. Accordingly, a possibility of a breakage of the sealed portion 23 can be reduced and durability of the entire cooler 2 can be improved” (par. [0037], emphasis added). Accordingly, the specification teaches that the reinforcing member 5 is preventing the breakage of the joined part (sealed portion), thus contradicting to the scopes of the independent claims 1 and 2.
	Furthermore, regarding the anticipation art rejection (Ishikawa), Applicant’s arguments are based on what appears to be an erroneous premise, i.e., that allegedly, “In Ishikawa, it is taught at par. [0028] and shown in FIG. 4 that the outer refrigerant pipe 40 is fixed to the housing 12 with bolts 81. Therefore, the joining strength of the alleged joined part is defined by the bolts 81 in Ishikawa. However, Ishikawa makes no mention of the material of the bolts 81” (emphasis added).
	Contrary to the aforementioned Applicant’s conclusion, the joining strength of the  joined part (41, 42b) is defined not by the bolts 81, but by the material of said joined part 41, 42 (which is resin). Therefore, when pulling, twisting, or shearing force is applied to the pipe 40, said resin joined part 41, 42 would be broken around said bolts 81 before the main body 12b is broken. It is also worth of noting that the resin portion 41 is thinner that the wall of the pipe 40, as clearly depicted on Fig. 4, therefore, it inherently would be broken first before the pipe itself is broken. Therefore, Applicant’s assumption that “it might be assumed that, in Ishikawa, the outer refrigerant pipe 40, instead of the bolts 81, is broken prior to the cooler” is not persuasive as well.
	Furthermore, regarding the anticipation art rejection (Hotta), Applicant’s arguments are not persuasive as well. Applicant contends that, allegedly, “In Hotta, the formation member 70 and the connection member 80 are fixed together by the second fixing mechanism F2 and the connection member 80 is inserted and connected to the tubular member 35 which is integrally formed with the upper cooling chamber forming member 34 of the cooler 32. See Hotta, pars. [0054], [0057], [0086]-[0088], FIGs. 3, 4, and 8. Further, a seal member 94 is disposed between an inner peripheral surface of the body portion 81 of the connection member 80 and an outer peripheral surface of the tubular member 35. Id., par. [0088] and FIG. 8. Therefore, the connection member 80 and the tubular member 35 are not joined together. That is, there is no joined part between the connection member 80 and the tubular member 35 in Hotta. Additionally, resin material is used for the formation member (named “recessed space
forming member’) 70, and the formation member 70 is not a pipe as evident from the purpose thereof described in par. [0073] of Hotta which explains that the formation member 70 ensures convenience of assembly (easiness of manufacture). Id., par. [0067]. In view of the above, Hotta does not particularly disclose that only the formation member 70 made of resin is broken in the event of a collision so as to prevent the main body portion from being broken” (emphasis added).
	It appears that Applicant has misinterpreted the Hotta reference and the outstanding rejection. Firstly, contrary to the Applicant’s position, the connection member 80 and the tubular member 35 are joined together via said member 70. Secondly, the coolant input/output portion 89 is joined to the main body 32-34 (via 35, which is formed integrally with the main body 32-34 and is an integral part thereof) and a joined part 70, 80 is positioned between the coolant input/output portion 89 and the main body 32-34. Accordingly, the arguments regarding Hotta reference are moot.
Furthermore, regarding obviousness rejections (Ishikawa and Hotta), Applicant contends that, allegedly, “when the joined part between the coolant input/output portion and the main
body is broken, coolant leakage from the joined part occurs. Therefore, a person of ordinary skill in the art would have had no motivation to modify Ishikawa to arrive at the claimed invention”. 
	The Office would like to direct the Applicant’s attention to the fact that in the instant invention, when the joined part between the coolant input/output portion and the main
body is broken, coolant leakage from the joined part also occurs (see, e.g., par. [0026]). Therefore, following Applicant’s own reasoning one would not be motivated to implement the breakable connection (joined part) in the instant invention as well, yet it was implemented. Accordingly, contrary to the Applicant’s position, the  possible coolant leakage is not detrimental to the motivations presented in the rejection.
	In view of the above the rejection is hereby maintained.
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835